Citation Nr: 1736034	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1958 to March 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran filed a Notice of Disagreement (NOD) in January 2013.  The RO issued a Statement of the Case (SOC) in July 2013 and the Veteran filed a timely VA Form 9 in August 2013.  

The Veteran testified before the undersigned in a travel Board hearing in October 2016.  A transcript is of record. 

The Veteran indicated that he had an injury to the right side of his head in Vietnam, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action in accordance the amended regulations governing the filing of claims. 38 C.F.R. §§ 3.155, 19.9 (b) (2016).

The issue on appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his October 2016 hearing, the Veteran and his wife testified that he had undergone two surgeries on his ears.  The first was conducted in 2012 at the VA Medical Center in Ann Arbor and the second had taken place in 2014 at the VA Medical Center in Detroit.  The Veteran's representative indicated that new records from those surgeries would be the "only" new and material evidence added to the record.  The Veteran reported that his hearing got worse after the first surgery because he started getting "drainage" from his right ear and stopped being able to hear out of it at all.  He indicated that he has a small hole in his eardrum, which the doctors attempted to repair in a second surgery that was unsuccessful.  The Veteran's wife indicated that the Veteran could not wear a hearing aid anymore because of the drainage of the ear.  The Veteran and his wife indicated that the Veteran was still being seen by an audiologist in Detroit.  The Veteran stated that he had been given medication and was told that he may have to undergo a third surgery.  The Veteran's wife testified that the Veteran's hearing acuity was very poor and that he could not hear the doorbell or phone ring in the house.  The Veteran and his wife reported that the Veteran could not wear a hearing aid in his right ear because it caused pain and because his right ear continued to leak and drain, which clogged the hearing aid device.  The Veteran's wife reported that she is "pretty much his ears now" due to the severity of his hearing loss. 

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claim of entitlement to an initial compensable disability rating for his bilateral hearing loss.

The claims file includes a VA examination from November 2012 and January 2014 audiological test results.  On remand, all VA treatment records from the VA Medical Centers in Ann Arbor and Detroit, including both surgeries on his ears should be obtained and associated with the claims file.  Further, a new examination concerning the severity of the Veteran's bilateral hearing loss should be provided, considering the worsening described by the Veteran and his wife during the hearing and the indication that the Veteran was considering a third surgery in 2016.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination when there is evidence of a change in the disability since the last examination.  Snuffer v. Gober, 10 Vet App 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant ongoing VA treatment records, including any and all records from the Ann Arbor and Detroit VA Medical Centers.  The records from the Veteran's two ear surgeries in 2012 and 2014 should be obtained and associated with the record.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA audiological examination in regards to the claim for a compensable rating for bilateral hearing loss disability.  The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

The examiner should fully describe functional effects caused by a hearing disability in addition to dictating objective test results.

The examiner should also diagnose and describe any other issues concerning his ears, to include the Veteran's contentions that his right ear drum was injured during a previous surgery, which has resulted in drainage and leaking from that ear.  

Please provide the basis for any medical determination and a rationale or medical explanation for the opinion.  If medical literature is used, please provide a citation.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  After the development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




